Opinion issued December 1, 2005


 
 











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00978-CR
____________

IN RE DONALD RANDLE




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Donald Randle, filed in this Court a pro se petition for writ of
mandamus asking that we order respondent
 to rule on evidence and motions that he
alleges are before the trial court in cause numbers 1033152 and 1033191.  The
petition for writ of mandamus is denied.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).